In re State of Louisiana; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of St. Martin, 16th Judicial District . Court Div. A, No. 16-259979(91159-A); to the Court of Appeal, Third Circuit, No. KW 16-00499.
Writ granted.. The trial court’s ruling denying bail is reinstated. The fact that defendant committed a domestic abuse battery against the victim while under a protective order provides clear and convincing evidence that defendant presents an imminent danger to the victim.
JOHNSON, U.J., WEIMER and CRICHTON, JJ., would deny the stay and the writ.